Case 3:17-cv-00101-RDM Document 452 Filed 03/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff, :
: 3:17-CV-101
‘. : (JUDGE MARIANI)
NAVIENT CORPORATION, et al., ;
Defendants.
ORDER

AND NOW, THIS 18TH DAY OF MARCH, 2020, upon consideration of Plaintiff's
counsel's letter (Doc. 451), filed with the concurrence of Defendants’ counsel, IT IS HEREBY
ORDERED THAT:

1. All motions for summary judgment, supporting briefs, and statements of material facts
shall be filed on or before May 19, 2020.

2. Each side may file one motion for summary judgment and supporting brief addressing
all claims on which that side contends summary judgment in their favor is warranted.

3. Each party may file a supporting brief not to exceed 17,500 words.

4. When filing their respective responses to the opposing party’s statement of
undisputed material facts, as would be the case in any proceeding under Fed. R. Civ.
P. 56, each party is expected to act in good faith and admit any material fact which is
undisputed and only deny any material fact which that party in good faith believes is

in dispute. Any denial of an opposing party’s statement of material fact must be
Case 3:17-cv-00101-RDM Document 452 Filed 03/18/20 Page 2 of 2

made in good faith and must comply with the requirements set forth in Fed. R. Civ. P.
56(c) and M.D.Pa. Local Rule 56.1.

. Onor before April 10, 2020, the parties shall confer and agree upon a maximum
number of factual assertions which may be set forth in each party’s respective
statement of material facts. Should the parties fail to agree, they shall file separate
letters to the Court setting forth their respective positions as to how many factual
statements they should be allowed to assert and the basis for this belief. Failure to
agree will result in the Court imposing a limit after reviewing the statements and
positions of the parties.

. In addition to the parties’ respective statements of undisputed facts, the parties shall
confer and must file a joint statement of material facts as to which all parties
agree there is no dispute. The parties are expected to confer and act in good faith
in attempting to identify as many undisputed facts as possible. Plaintiff is responsible
for filing the joint statement of undisputed material facts of record on or before May
19, 2020.

. The parties are reminded that counsel shall provide the Court with a courtesy copy of
their motion for summary judgment and brief in support, their brief in opposition to the
other party's motion for summary judgment, any reply brief, the statements of material
facts, and all accompanying exhibits. To the extent that the parties rely on certain
exhibits which are the same, they shal conlerane need only provide the Court with

woe

one copy of that exhibit. (

  
 

    

LNMAMA
Robert D.Mlariant”

United States District Judge
2
